
 


AGREEMENT OF PURCHASE AND SALE


364 Ferguson Drive, Mountain View,
California




ARTICLE 1: PROPERTY/PURCHASE PRICE
1.1     Certain Basic Terms :



(a)
Seller :
Granum Limited

--------------------------------------------------------------------------------

(b)
Purchaser :
WebEx Communications, Inc. and/or nominee.

--------------------------------------------------------------------------------

(c)
Date of this Agreement :
The latest date of execution by Purchaser and Seller, as shown on the signature
page hereto.

--------------------------------------------------------------------------------

(d)
Purchase Price :
The Purchase Price shall be Sixteen Million Dollars ($16,000,000).

--------------------------------------------------------------------------------

(e)
Earnest Money :
Initially Five Hundred Thousand Dollars ($500,000) to be increased in accordance
with provision 1.3.

--------------------------------------------------------------------------------

(f)
Due Diligence Period :
The Due Diligence Period shall terminate on February 13, 2004.

--------------------------------------------------------------------------------

(g)
Closing Date :
February 18, 2004

--------------------------------------------------------------------------------

(h)
Title Company :
Financial Title Company

--------------------------------------------------------------------------------

(i)
Escrow Agent :
Financial Title Company

--------------------------------------------------------------------------------

(j)
Broker :
Trammell Crow Company/Colliers International, Inc.

--------------------------------------------------------------------------------





1.2    Property : Subject to the terms and conditions of this Agreement, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller,
certain real property located  at 364 Ferguson Drive, Mountain View California,
consisting of approximately 8.97 acres, known as Assessor Parcel Numbers
160-61-037 and 160-61-038, as more particularly described on Exhibit A attached
hereto (the “ Real Property ”), including the approximately 125,000 square feet
of existing commercial grade data center infrastructure and all equipment
previously installed and situated on the Real Property, and all personal
property located within the data center infrastructure listed on Exhibit B
attached hereto, together with all and singular the appurtenances appertaining
the Real Property, and Seller’s rights, easements or other interests, if any, in
and to adjacent streets, alleys and rights-of-way abutting the Real Property,
(collectively, the “ Property ”).
 
1.3     Earnest Money Provisions : Upon execution of an Agreement of Purchase
and Sale, Purchaser shall deposit Five Hundred Thousand Dollars ($500,000) with
Escrow Agent in an interest bearing escrow account. Upon removal of the
contingencies as evidenced by written notice to the Seller and Escrow Agent of
Purchaser’s satisfaction with the due diligence investigation, the Earnest Money
shall be increased to One Million Dollars ($1,000,000) and deemed non-refundable
in event of default by the Purchaser. The Earnest Money, plus interest accrued
thereon, shall remain with the Escrow Agent until the Closing or earlier
termination of this Agreement. If this Agreement is terminated by Seller because
of Purchaser’s default in closing on the Property, then the Earnest Money shall
be released to Seller as liquidated damages in accordance with Section 7.2. If
this Agreement is terminated by Purchaser during the Due Diligence Period (as
defined in Section 2.1) or because of a failure of a condition to close as set
forth in Section 8.4, then the Earnest Money, plus interest accrued thereon,
shall be released to Purchaser. The Earnest Money, plus interest accrued
thereon, shall be credited towards the Purchase Price at the Closing.
 

       

--------------------------------------------------------------------------------

 

 
ARTICLE 2: INSPECTION AND DEVELOPMENT APPROVALS
 
2.1     Inspection : Purchaser shall have until February 13, 2004 (the “ Due
Diligence Period ”) to remove and satisfy the physical condition and any other
contingencies. Said contingencies shall include but not be limited to,
understanding and working out what access rights General Dynamics and Crown
Castle will have to the Property following the Closing which may include
entering into leases with such parties as contemplated in Section 2.3 hereof,
title, physical inspection, governmental ordinances, environmental
investigations, engineering reports, the feasibility of Purchaser’s proposed
plans, and certification of the existing data center infrastructure and
equipment. All investigations shall be at Purchaser’s sole cost and expense.
Purchaser must acknowledge in writing, their satisfaction and removal of all
contingencies on or before the expiration of the Due Diligence Period or this
Agreement shall be rendered null and void and Purchaser’s Earnest Money, plus
interest accrued thereon, shall be released to Purchaser, and Purchaser and
Seller shall have no further obligations under this Agreement except to return
the due diligence material provided by Seller.
 
2.2     Due Diligence Materials : Within two (2) days of execution of this
Agreement, Seller and his agents shall deliver, or cause to be delivered, to
Purchaser all materials in possession of Seller relating to the Property:
including but not limited to, the following: bankruptcy settlement agreement by
and between Seller and Genuity (or such other name that the previous Tenant may
have used), all maintenance records relating to the Property, any notices of
violations of law existing on the Property, plans and specifications; a detailed
list of all equipment and items to transfer with the Property; seismic or
geological investigations/reports; environmental investigations/reports;
preliminary title report; all surveys, recorded parcel/tract maps showing
easements; flood zone maps; all engineering studies; evidence of all
governmental approvals; including development applications/correspondence with
the City and related public agencies, including original executed conditions of
approval; drainage facility studies; all hydrology studies, soils or borings
reports; traffic studies; utility availability letters; CC&R’s; assessment
district, grading / drainage plans; sewer plans; water plans;
landscape/hardscape plans; irrigation plans; specification books; warranties;
current tax bills; all contracts/service agreements or other written agreements
affecting the Property; public or private utility easements; access agreements ;
special assessment arrangements; all information pertaining to the installations
or the satellite dish operated by General Dynamics and the cellular transmission
tower operated by Crown Castle GT Company, including any leases, licenses, or
subleases that such entities had to use the Property (collectively, the “
Property Information ”).
 
Purchaser and its agents, employees, and representatives shall have a continuing
right of reasonable access to the Property during the pendency of this Agreement
for the purpose of conducting surveys, engineering, geotechnical, and
environmental inspections and tests, and any other inspections, studies, or
tests reasonably required by Purchaser. Purchaser shall keep the Property free
and clear of any liens and will indemnify, defend, and hold Seller harmless from
all claims and liabilities asserted against Seller as a result of such entry by
Purchaser, its agents, employees, or representatives, provided that Purchaser
shall have no responsibility or liability for any act or omission of Seller or
its agents, employees or contractors and/or for any adverse condition or defect
on or affecting the Property not caused by Purchaser or its employees, agents,
contractors, or subcontractors (including those discovered during their
inspections). If any inspection or test disturbs the Property, Purchaser will
restore the Property to the same condition as existed prior to any such
inspection or test.
 
2.3     Issues concerning General Dynamics and Crown Castle : Seller and
Purchaser agree that Two Hundred and Fifty Thousand Dollars ($250,000) (the “
Holdback )
                 from  the Purchase Price shall remain in escrow until the
earlier of (a) the first (1st) anniversary of the Closing, or (ii) upon the
execution of leases, in form and substance
                approved in writing by Purchaser, with General Dynamics and
Crown Castle relating to their equipment on the Property. The lease for General
Dynamics must limit General Dynamics access across the Property to the term of
the lease and not allow General Dynamics ingress and egress across the Property
after the lease expires. The Holdback shall be used to credit Purchaser for any
costs (the “ Reimbursable Costs “) paid in connection with the removal of
General Dynamics and Crown Castle and their equipment from the Property and
defeating any access claims that such parties may allege to any portion of the
Property, including, but not limited to, all attorney fees and court costs



       

--------------------------------------------------------------------------------

 



              incurred by Purchaser in order to effectuate such results. Prior
to the Closing, Seller, Purchaser and the Escrow Agent shall enter into escrow
instructions which
             provide Purchaser the right to withdraw funds from the escrow by
providing Escrow Agent and Seller with invoices for the Reimbursable Costs.
 
2.4   Access; Utilities; Change in Condition : It shall be a condition to
Purchaser’s obligation to close that during the Due Diligence Period and up to
the Closing Date, Purchaser shall have public access and utilities available to
the Property and adequate for the Due Diligence and that there shall have been
no material adverse change in any condition of or affecting the Property since
Purchaser’s inspections during the Due Diligence Period.
 
ARTICLE 3: TITLE AND SURVEY REVIEW
 
3.1   Review and Cure: During the Due Diligence Period, Purchaser shall review
title to the Property as disclosed by a commitment for title insurance (the “
Title Commitment ”) issued by the Title Company and a current ALTA survey of the
Property (“ Survey ”). Within the five (5) business days following the Date of
this Agreement, Purchaser shall specify to Seller in writing the exceptions
which Purchaser disapproves; all other exceptions in the Title Commitment shall
constitute “ Permitted Exceptions ,” except for the liens of deeds of trusts or
other monetary obligations which shall not in any event constitute “Permitted
Exceptions.” Seller shall have five (5) days after such notice to advise
Purchaser of any disapproved exceptions which will not be removed from title by
Seller prior to the Closing (other than the liens of deeds of trust or other
monetary obligations which Seller shall be required to remove prior to the
Closing). If Purchaser delivers the notice approving feasibility prior to the
expiration of the Due Diligence Period in accordance with Section 2.1, any
exceptions identified in Seller’s notice as not to be removed from title shall
be deemed Permitted Exceptions.
 
3.2   Delivery of Title Policy at Closing : At the Closing, as a condition to
Purchaser’s obligation to close, the Title Company shall deliver to Purchaser a
current ALTA (or other
           form required by state law) Owner’s Policy of Title Insurance (“
Title Policy ”) issued by the Title Company with extended coverage over CLTA
General Exceptions 1
           through 5, containing the Purchaser’s Endorsements, dated the date
and time of the recording of the Deed in the amount of the Purchase Price,
insuring Purchaser as owner
          of good, marketable and indefeasible fee simple title to the Property,
free and clear of liens and with exceptions to title limited to the Permitted
Exceptions. “ Purchaser’s
           Endorsements ” shall mean, to the extent such endorsements are
available under the laws of the state of California and requested by Purchaser:
(a) owner’s comprehensive;
           (b) access; (c) survey (accuracy of survey); (d) location (survey
legal matches title legal); (e) separate tax lot; (f) legal lot; (g) zoning; and
(h) such other endorsements as
          Purchaser may require based on its review of the Title Commitment and
Survey. Seller shall execute at Closing an affidavit in the Title Company’s
standard form so that the
          Title Company can delete or modify the standard printed exceptions as
to parties in possession, unrecorded liens, and similar matters and, if required
to issue the Title Policy
          at Closing, the customary gap indemnity.
 
3.3   Title and Escrow Costs : At the Closing, the cost of the Escrow and the
premium for the CLTA portion of the Title Policy, including any search and exam
fees, shall be paid
           by Seller. Purchaser shall be responsible for the additional premium
cost above the CLTA portion of the Title Policy in order to obtain an ALTA Title
Policy and any
    endorsements specifically requested by Purchaser, as opposed to endorsements
requested by Seller in order to insure against title objections of Purchaser for
which Seller
    would be responsible.



 

 

 
 

--------------------------------------------------------------------------------

 





ARTICLE 4: CLOSING
 
4.1     Closing : The consummation of the transaction contemplated herein (“
Closing ”) shall occur on the Closing Date at the offices of the Escrow Agent.
 
4.2     Seller’s Deliveries in Escrow : At least one (1) business days prior to
the Closing Date, Seller shall deliver in escrow to the Escrow Agent the
following:
 
(a) Deed : A grant deed (warranting title against any party) in form provided
for under the law of the state where the Property is located or otherwise in
conformity with
   the custom in such jurisdiction and mutually satisfactory to the parties,
executed and acknowledged by Seller, conveying to Purchaser good, indefeasible
and
    marketable fee simple title to the Property, subject only to the Permitted
Exceptions (the “ Deed ”);
 
(b) Assignment of Permits, Contracts and Utility Rights : Such assignments and
other documents and certificates as Purchaser may reasonably require in order to
fully
  and completely transfer and assign to Purchaser all of Seller’s right, title,
and interest, in all documents and contracts related thereto, and any other
permits, rights
  under utility agreements and similar rights applicable to the Property;
 
(c ) Bill of Sale . A bill of sale transferring all of the Property consisting
of personal property to Purchaser;
 
(d) State Law Disclosures : Such disclosures and reports, required by applicable
state and local law in connection with the conveyance of real property;
 
(e) FIRPTA : A Foreign Investment in Real Property Tax Act affidavit executed by
Seller. If Seller fails to provide the necessary affidavit and/or
      documentation  of exemption in the Closing Date, Purchaser may proceed
with withholding provisions as provided by law;
 
(f) California Withholding Exemption . Certification that Seller is exempt from
the withholding obligations imposed by California Revenue and Taxation Code
Sections
      18805, 18815, and 26131;
 
(g) Authority : Evidence of existence, organization, and authority of Seller and
the authority of the person executing documents on behalf of Seller reasonable
satisfactory
      to Purchaser, the Escrow Agent, and the Title Company;
 
(h) Additional Documents : Any additional documents that Purchaser, the Escrow
Agent or the Title Company may reasonably require for the proper consummation of
      the transaction contemplated by this Agreement;
 
4.3     Purchaser’s Deliveries in Escrow : Except as expressly set forth below,
at least one (1) business days prior to the Closing Date, Purchaser shall
deliver in escrow to the
                  Escrow Agent the following:
 
(a) Purchase Price : On or before the Closing Date, the remainder of the
Purchase Price, less all Earnest Money applied to the Purchase Price, plus all
applicable interest
      and prorations, deposited by Purchaser with the Escrow Agent in immediate,
same-day federal funds wired for credit into the Escrow Agent’s escrow account;
 
(b) Federal and State Law Disclosures : Such disclosures and affidavits required
by applicable Federal, State and Local laws in connection with the conveyance of
real
      property; and



       

--------------------------------------------------------------------------------

 





(c ) Additional Documents : Any additional documents that Seller, the Escrow
Agent or the Title Company may reasonable require for the proper consummation of
the
       transaction contemplated by this Agreement.
 
4.4     Closing Statements/Escrow Fees : At least one (1) business days prior to
the Closing Date, Seller and Purchaser shall execute closing statements
consistent with this
                 Agreement in form required by the Escrow Agent and shall
deposit such closing statements with the Escrow Agent. The Escrow Agent’s escrow
fee shall be divided
                 equally between and paid by Seller and Purchaser.
 
4.5     Title Policy : The Escrow Agent shall deliver to Purchaser the Title
Policy pursuant to Paragraph 3.2 .
 
4.6     Possession : Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions and free and
clear of any claims of any
                 third parties to possession of the Property.
 
4.7     Close of Escrow : Upon satisfaction or completion of the foregoing
deliveries, the Escrow Agent shall immediately record and deliver the documents
described above to
                  the appropriate parties and make disbursements according to
the closing statements executed by Seller and Purchaser.
 
ARTICLE 5: PRORATIONS
 
5.1     Taxes and Assessments : General real estate taxes and assessments
imposed by governmental Authority (“ Taxes ”) and any assessments by private
covenant
      constituting a lien or charge on the Property for the then-current
calendar year or other current tax period not yet due and payable shall be
prorated between Seller and
          Purchaser as of the close of the day immediately preceding the Closing
Date. If the Closing occurs prior to the receipt by Seller of the tax bill for
the calendar year or
      other applicable tax period in which the Closing occurs, Purchaser and
Seller shall prorate Taxes for such calendar year or other applicable tax period
based upon the
                  most recent ascertainable assessed values and tax rates, final
adjustment to be made as soon as reasonably possible after the Closing. If any
supplemental Taxes are
                 issued after the Closing which cover a period prior to the
Closing, Seller shall remain liable for such supplemental Taxes to the extent
attributable to the period prior to the
                 Closing and Purchaser shall be liable for such supplemental
Taxes to the extent attributable to the period after the Closing.
 
5.2     Sales, Transfer, and Documentary Taxes : Seller shall be responsible for
all County of Santa Clara documentary and transfer taxes imposed in connection
with this
                 transaction. Seller and Purchaser shall each be responsible for
fifty percent (50%) of all City of Mountain View documentary and transfer taxes
imposed in connection
                 with this transaction.
 
5.3     Commissions : Except for the commission herein provided, Seller and
Purchaser each represents and warrants to the other that they have not dealt
with any other real
         estate brokers, sales person or finder in connection with this
transaction other than Trammell Crow Company and Colliers International, Inc..
Seller shall be responsible
                 for the payment of a sales commission equal to six percent (6%)
of the Purchase Price paid fifty percent (50%) to Trammell Crow Company and
fifty percent (50%) to
                Colliers International, Inc. Said commission shall be paid
within escrow from the proceeds of the sale.
 
ARTICLE 6: REPRESENTATION AND WARRANTIES
 
6.1     Seller’s Representations and Warranties : As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and
                 warrants to Purchaser that:
 
(a) Authority : Seller is the sole owner of fee title to the Property. Seller
has the full right and Authority and has obtained any and all consents required
therefore to enter
      into this Agreement, consummate or cause to be consummated the sale and
make or cause to be made transfers and assignments contemplated herein. This
      Agreement has been, and the documents to be executed and does and will
constitute the valid binding obligations of Seller, enforceable against Seller
in accordance
      with their terms.



       

--------------------------------------------------------------------------------

 





(b) Conflicts and Pending Actions or Proceedings : There is no agreement to
which Seller is a party or, to Seller’s knowledge, binding on Seller which is in
conflict with
      this Agreement. There is no litigation, action or proceeding pending or,
to Seller’s knowledge, threatened against or relating to the Property or Seller,
which challenges
      or impairs Seller’s ability to execute or perform its obligations under
this Agreement.
 
(c ) Environmental : Except as provided in the environmental reports relating to
the Property that Seller has delivered to Purchaser, Seller has no knowledge of
any violation of Environmental Laws related to the Property or the presence or
release of Hazardous Materials on, below the surface, or from the Property.
Seller has not manufactured, introduced, released or discharged from or onto the
Property any Hazardous Materials, and Seller has not used the Property or any
part thereof for the generation, treatment, storage, handling or disposal of any
Hazardous Materials. The term “ Environmental Laws ” includes without limitation
the Resource Conservation and Recovery Act and he Comprehensive Environmental
Response Compensation and Liability Act and other federal laws governing the
environment as in effect on the Date of this Agreement together with their
implementing regulations and guidelines and all state, regional, county,
municipal, and other local laws, regulations and ordinances that are similar to
such crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas or such synthetic gas), and any substance, material waste, pollutant or
contaminant listed or defined as hazardous or toxic under Environmental Law.
 
(d) Agreements with Governmental Authorities/Restrictions : Except as included
in the Property Information delivered to Purchaser or as may be entered into by
Purchaser in connection with Purchaser’s obtaining any future development
approvals, Seller has not entered into, and has no knowledge of, any agreement
with or application to any governmental authority with respect to any zoning
modification, variance, exception, platting or other matter. To Seller’s
knowledge, neither Seller nor the Property is in violation or non-compliance
with any restriction or covenant affecting the Property.
 
(e) Property Information : To Seller’s knowledge, the Property Information
contains all material documents, files, written information, books and records
in Seller’s possession or control and relating to the Property and the Property
Information is true, correct and complete in all material respects.
 
(f) Violations . (i) There is not pending, or to the best of Seller’s knowledge,
threatened, from any federal, state, city or local authority any notice, suit or
judgment relating
     to any violation on or at the Property; and (ii) there is no condition
existing with respect to the Property that violates any statute, ordinance, law
or code regarding
     zoning, building, fire, air-pollution, or health law, or requiring any
improvement, alteration, addition, correction or other work on or about the
Property, whether related
     to the Property or to the activities of any owner or occupant thereof.
 
(g) No Assessments . There are no public improvements which have been ordered to
be made or assessed, and there are no special, general, or other assessments
     pending, threatened against or affecting the Property.
 
(h) Title . Seller is the fee simple owner of and is lawfully seized and
possessed of the Property. Title to the Property is subject to no tenancy or
other right of use or
     occupancy which will remain in effect at or after Closing; provided that
Seller makes no representation or warranty and Purchaser acknowledges that it
has been
     informed that General Dynamics has alleged a right of access over and
across the parking lot of the Property, including access to the drive to 100
Ferguson Drive.
 
6.2     Purchaser’s Representations and Warranties : As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and
         warrants to Seller that:



       

--------------------------------------------------------------------------------

 



(a) Authority : Purchaser has the full right and authority and has obtained any
and all consents required therefore to enter into this Agreement and perform its
obligations hereunder. This Agreement and all of its documents to be delivered
by Purchaser at the Closing have been and will be authorized and properly
executed and will constitute the valid and binding obligations of Purchaser,
enforceable in accordance with their terms.
 
(a) Conflicts and Pending Action : There is no agreement to which Purchaser is
party or to Purchaser’s knowledge binding on Purchaser which is in conflict with
this Agreement. There is no action or proceeding pending or to Purchaser’s,
threatened, against Purchaser which challenges or impairs Purchaser’s ability to
execute or perform its obligations under this Agreement
 
6.3    Survival of Representations and Warranties : The representations and
warranties set forth in this Article 6 are made as of the Date of this Agreement
and are remade as
    of the Closing Date and shall not be deemed to be merged into or waived by
the instruments of Closing , but shall survive the Closing.
 
ARTICLE 7: DEFAULT
 
7.1     Seller’s Default : If this transaction fails to close as a result of the
Seller’s default, the Earnest Money shall be returned to Purchaser. In addition,
Purchaser shall only be
                 entitled to such remedies for breach of contract as may be
available at law and in equity, including without limitation, the remedy of
specific performance.
 
7.2    Purchaser’s Default : IF THIS TRANSACTION FAILS TO CLOSE DUE TO DEFAULT
OF PURCHASER, SELLER’S SOLE REMEDY IN SUCH EVENT SHALL BE TO
         TERMINATE THIS AGREEMENT AND TO RETAIN THE EARNEST MONEY AS LIQUIDATED
DAMAGES, SELLER WAIVING ALL OTHER RIGHTS OR REMEDIES
                 IN THE EVENT OF SUCH DEFAULT BY PURCHASER. THE PARTIES
ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY
                PURCHASER UNDER THIS AGREEMENT WILL BE DIFFICULT TO ASCERTAIN,
AND THAT SUCH LIQUIDATED DAMAGES REPRESENT THE PARTIES’ BEST
                ESTIMATE OF SUCH DAMAGES. SUCH RETENTION OF THE EARNEST MONEY BY
SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
                SELLER PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE
CALIFORNIA CIVIL CODE, AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR
                PENALTY WITHIN THE MEANING OF SECTION 3275 OR SECTION 3369 OF
THE CALIFORNIA CIVIL CODE OR ANY SIMILAR PROVISION.


____________             _______________
Seller’s Initials             Purchaser’s Initials





 

ARTICLE 8: MISCELLANEOUS

8.1    Parties Bound : Neither party may assign this Agreement without the prior
written consent of the of the other, and any such prohibited assignment shall be
void;
        provided that Purchaser may assign this Agreement without Seller’s
consent to an Affiliate or to effect an Exchange pursuant to Paragraph 8.19
hereof. Subject to the
                foregoing, this Agreement shall be binding upon and inure to the
benefit of the respective legal representatives, successors, assigns, heirs, and
devisees of the parties.
        For the purposes of this paragraph, the term “ Affiliate ” means (a) an
entity that directly or indirectly controls, is controlled by or is under common
control with the
        Purchaser or (b) an entity at least a majority of whose economic
interest is owned by Purchaser; and the term “ control ” means the power to
direct the management of
                such entity through voting rights, ownership or contractual
obligations.



       

--------------------------------------------------------------------------------

 



8.2     Listing and Other Offers : During the pendency of this Agreement, Seller
will not actively solicit the Property to any broker or otherwise solicit or
make or accept any
                 offers to sell the Property, engage in any discussions or
negotiations with any third party with respect to the sale or other disposition
of the Property, or enter into any
                 contracts or agreements (whether binding or not) regarding any
disposition of the Property.
 
8.3     Condemnation : By notice to Seller given within 10 days after Purchaser
receives notice of Proceedings in eminent domain that are contemplated,
threatened or instituted
                 by any body having the power of eminent domain, and if
necessary the Closing Date shall be extended to give Purchaser the full 10-day
period to make such election,
                 Purchaser may: (i) terminate this Agreement and the Earnest
Money shall be immediately returned to Purchaser; or (ii) proceed under this
Agreement, in which event
                 Seller shall, at Closing, assign to Purchaser its entire right,
title and interest in and to any condemnation award, and Purchaser shall have
the sole right during the
                 pendency of this Agreement to negotiate and otherwise deal with
the condemning authority in respect of such matter.
 
8.4     Conditions to Closing : It shall be a condition to each party’s
obligations to close that the other party’s representations and warranties
herein contained are true in all
                 material respects as of the Date of this Agreement and the
Closing Date. For the purpose of determining whether the preceding condition has
been fulfilled (as opposed
                 to determining whether either party has breached a
representation given by such party), a representation shall be deemed false if
the factual matter that is the subject of
                 the representation is false notwithstanding any lack of
knowledge or notice to the party making the representation. In addition, it
shall be a condition to Purchaser’s
                obligation to close, that no action, suit or other proceeding
shall be threatened or pending which would adversely affect the Property or
future development approvals, or
                which seeks to restrain or prohibit, or to obtain damages or a
discovery order with respect to, this Agreement or the consummation of the
transactions contemplated
                hereby. If any condition to Purchaser’s obligation to close set
forth in Sections 2.4, 3.2, or 8.4 of this Agreement is not fulfilled by the
Closing Date, Purchaser shall
                have the right to terminate this Agreement and upon such
termination all Earnest Money previously deposited by Purchaser shall be
immediately refunded to Purchaser.
 
8.5     Headings : The article and paragraph headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.
 
8.6     Invalidity and Waiver : If any portion of this Agreement is held invalid
or inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be
         deemed valid and operative, and effect shall be given to the intent
manifested by the portion held invalid or inoperative. The failure by either
party to enforce against the
                 other any term or provision of this Agreement shall be deemed
not to be a waiver of such party’s right to enforce against the other party the
same or any other such term
                 or provision.
 
8.7    Governing Law : This Agreement and said other instruments shall, in all
respects, be governed, construed, applied, and enforced in accordance with the
law of the state
                in which the Property is located.
 
8.8    Survival : The provisions of this Agreement that contemplate performance
after the Closing and the obligations of the parties not fully performed at the
Closing shall
                survive the Closing and shall not be deemed to be merged into or
waived by the instruments of Closing.
 
8.9    No Third Party Beneficiary : This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a
         third party beneficiary, decree, or otherwise.
 
8.10    Entirety and Amendments : This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the
                  Property. This Agreement may be amended or supplemented only
by an instrument in writing executed by the party against whom enforcement is
sought.
 
8.11     Time : Time is of the essence in the performance of this Agreement.



       

--------------------------------------------------------------------------------

 



8.12    Confidentiality : Between the Date of this Agreement and the Closing
Date, neither Seller nor Purchaser will release or cause or permit to be
released any press notices, or publicity (oral or written) or advertising
promotion relating to, or otherwise announce or disclose or cause or permit to
be announced or disclosed, in any manner whatsoever, the terms, conditions or
substance of this Agreement without first obtaining the written consent of the
other party. The foregoing shall not preclude either party from discussion the
substance or any relevant details of such transactions with any of its
attorneys, accountants, professional consultants, lenders, partners, investors,
or any prospective lender, partner, or investor, as the case may be, or prevent
either party hereto, from complying with laws, rules, regulations and court
orders, including without limitation, exchange rules, governmental regulatory,
disclosure, tax and reporting requirements. Purchaser may release a press notice
relating to, or otherwise announce or disclose the sale, which disclosure may
identify the Property, but not the Purchase Price of the Property, or identify
the Seller. Purchaser may disclose this transaction or any aspect or information
related to this transaction or disclosure or other notice as its attorneys deem
is necessary to comply with applicable law. In addition to any other remedies
available to a party, each party shall have the right to seek equitable relief,
including without limitation injunctive relief or specific performance, against
the other party in order to enforce the provisions of this Section 8.12 .
 
8.13   Attorneys’ Fees : Should either party employ attorneys to enforce any of
the provisions hereof, the party losing in any final judgment agrees to pay the
prevailing party all reasonable costs, charges and expenses, including
attorneys’ fees, expended or incurred in connection therewith.
 
8.14   Notices : All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the following addresses:





If to Seller:
Granum Limited
Attn: Bob Granum
340 University Avenue
Los Gatos, California 95030
Phone: (408) 395-0101
Fax: (408) 399-1919
If to Purchaser:
WebEx Communications, Inc.
Attn: John Platz
307 West Tasman Drive
San Jose, California 95134
Phone: (408) 435-5750
Fax: (408) 944-4548
Email: john.platz@webex.com
 
 
 
 
 
 
With a copy to:
Gray Cary Ware & Freidenrich
Attn: James E. Anderson
2000 University Avenue
East Palo Alto, California 94303
Phone: (650) 833-2078
Fax: (650) 833-2001
Email: janderson@graycary.com





Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered three business days
after deposit, postage prepaid in the U.S. Mail, (b) sent by overnight delivery
using a nationally recognized overnight courier, in which case it shall be
deemed delivered one business day after deposit with such courier, (c) sent by
telefax, in which case notice shall be deemed delivered upon transmission of
such notice, or (d) sent by personal delivery. The above addresses may be
changed by written notice to the other party; provided, however that no notice
of a change of address shall be effective until actual receipt of such notice.
Copies of notices are for informational purposes only, and a failure to give or
receive copies of any notice shall not be deemed a failure to give notice.
 
8.15    Construction : The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the
                  effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments
                  hereto.



       

--------------------------------------------------------------------------------

 



8.16     Calculation of time Periods : Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
if the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday. The last day of any period of time described herein
shall be deemed to end at 6 p.m. San Jose, California time.
 
8.17     Further Assurances : In addition to the acts and deeds recited herein
and contemplated to be performed, execute and/or delivered by Seller to
Purchaser at Closing, Seller agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transaction contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.
 
8.18     Execution in Counterparts :  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.
 
8.19    Section 1032 Exchange : Seller may consummate the purchase of other
property as part of a so-called like kind exchange (the “ Exchange ”) pursuant
to § 1031 of the Internal Revenue Code of 1986, as amended (the “ Code ”),
provided that: (i) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of the Exchange be a
condition precedent or condition subsequent to Purchaser’s obligations under
this Agreement; (ii) Seller shall effect the Exchange through an assignment of
this Agreement, or its rights under this Agreement, to a qualified intermediary
and Purchaser shall not be required to take an assignment of the purchase
agreement for the relinquished property or be required to acquire or hold title
to any real property for purposes of consummating the Exchange; and (iii) Seller
shall pay any additional costs that would not otherwise have been incurred by
Purchaser had Purchaser not consummated its purchase through the Exchange.
Purchaser shall not by this agreement or acquiescence to the Exchange (1) have
its rights under this Agreement affected or diminished in any manner or (2) be
responsible for compliance with or be deemed to have warranted to Purchaser that
the Exchange in fact complies with § 1031 of the Code.
 
8.20    Risk of Loss. Until the Closing, Seller shall assume all risk of loss
with respect to the Property.



       

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth below.



 
Granum Limited
 
 
 
 
 
By: /s/ Robert M. Granum II
 
Name: Robert M. Granum II
Date: February 1, 2004
Title: General Partner
 
 
 
“Seller”
 
 
 
 
 
 
 
WebEx Communications, Inc.
 
 
 
 
 
By: /s/ Min Zhu
 
Name: Min Zhu
Date: February 1, 2004
Title: President
 
 
 
“Purchaser”











Escrow Agent, by its duly authorized agent, agrees to accept this escrow on the
terms and conditions of, and to comply with the instructions contained in, the
foregoing Agreement.



Date: February 4, 2004
 
 
Financial Title Company
 
 
 
 
 
By: /s/ Sherri Sanchez Keller
 
Name Sherri Sanchez Keller
 
Title: Escrow Officer












       

--------------------------------------------------------------------------------

 

 




 


FIRST AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE




THIS FIRST AGREEMENT OF PURCHASE AND SALE (this “Amendment”), dated effective as
of February 17, 2004, is entered into by and between Granum Limited (“Seller”),
and WebEx Communications, Inc. (“Purchaser”).


RECITALS
    A.    Seller and Purchaser entered into that certain Agreement of Purchase
and Sale with an effective date of February 4, 2004 (the “Agreement”),
respecting that certain
    real property located at 364 Ferguson Drive, Mountain View, California, as
more particularly described in the Agreement.
 
    B. The parties desire to amend the Agreement on the terms and conditions
hereinafter set forth.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties agree as follows:
 
ARTICLE 9: Defined Terms . All terms not defined herein shall have the same
meaning set forth for such terms in the Agreement.
 
ARTICLE 10:Extension of Closing Date . The Closing Date shall be extended to
February 27, 2004.
 
ARTICLE 11: No Other Changes . Except as modified hereby, the Agreement is
hereby ratified and affirmed by the parties and remains in full force and
effect. If the provisions of this Amendment conflict with the provisions of the
Agreement, then the provisions of this Amendment shall prevail.
 
ARTICLE 12: Counterparts . This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.



       

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above in the opening paragraph.



 
“Seller”
 
 
 
Granum Limited
 
 
 
 
 
By: /s/ Robert M. Granum II
 
Name: Robert M. Granum II
Date: February 17, 2004
Title: General Partner
 
 
 

 
 
 
“Purchaser”
 
 
 
WebEx Communications, Inc.
 
 
 
 
 
 
 
 
Date: February 17, 2004
By: /s/ David Farrington
 
Name: David Farrington
 
Title: Vice President, General Counsel and Secretary











     

